                        UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF LOUISIANA

                             SHREVEPORT DIVISION

EARTON SMTIH                                   CIVIL ACTION NO. 19-1053-P

VERSUS                                         JUDGE FOOTE

JOHN SCHUYLER MARVIN                           MAGISTRATE JUDGE HORNSBY


                                   JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, including written

objections filed by Plaintiff, and determining that the findings are correct under the

applicable law;

      IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of jurisdiction.

      THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this ___
                                                                            6th

day of December 2019.



                                          ______________________________________
                                               ELIZABETH ERNY FOOTE
                                           UNITED STATES DISTRICT JUDGE
